Sims, J.,
dissenting:
If the commissioner of the revenue (under sec. 508 of the Code as amended by Acts 1918, p. 432) had assessed the omitted tax involved in this case; or had the clerk who assessed the tax given the notice required by section S'bf the act of 1918 (Acts 1918, p. 420), I am disposed to think it could have been held that section 508, as amended .as aforesaid, when construed along with the other statute law of the State on the subject, provided for, and that the taxpayer was in fact and in accordance with the statute law of the State afforded, due process of law. Bút as I understand the record the examiner of records first *499acted in the matter but his action consisted. merely of a report of the tax to the clerk (for which action there is no authority of law known to me), and the clerk thereupon did not proceed under the 1918 inheritance statute at all, but assessed the tax by entering his order without previous notice to the taxpayer. Such assessment was not required by statute to be (and was not in fact) entered on the current annual personal property tax book, which under the decisions would have furnished the notice to the taxpayer required by the constitutional provision as to due process of law, and would also (in view of the existence of sections 567-8-9 of the Code, providing for relief of the taxpayer by motion in court) have afforded the opportunity for a hearing which is required by the constitutional provision aforesaid. And, I do not think that the right of appeal mentioned in section 12 of the 1918 inheritance tax statute is meant thereby to be given in a case where the assessment was not made by the clerk in accordance with such statute. I think, therefore, that the circumstance that the taxpayer (the plaintiff in error), in the case in judgment, instituted his proceedings for appeal under such statute and did in fact take his appeal under such statute, is immaterial, since he was not given by such statute or any other statute, such right of appeal. The statute law of the State must have given such right of appeal in order that it may be considered as affording the due process of law touching a hearing which is required by the federal constitutional requirement on the subject.
Hence, for the reasons stated in my dissenting opinion in the case of Withers, et al. v. Jones’ Executrix, post, p. 500, 102 S. E. 68, this day decided, I am constrained to dissent from the majority opinion.